SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 10) Supertel Hospitality, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ||Rule 13d-1(b) |X|Rule 13d-1(c) ||Rule 13d-1(d) CUSIP No.868526104 13G Page 2 of 5 Pages 1.Name of Reporting Persons / I.R.S. Identification No. of Above Persons (Entities Only) Mark H. Tallman 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[] 3.SEC Use Only 4.Citizenship or Place of Organization United States of America Number of 5. Sole Voting Power Shares Beneficially 6. Shared Voting Power Owned by -0- Each 7. Sole Dispositive Power Reporting Person 8. Shared Dispositive Power with -0- 9.Aggregate Amount Beneficially Owned by Each Reporting Person 10.Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares(See Instructions) [][] 11.Percent of Class Represented by Amount in Row (9) (See Instructions) 9.9% 12.Type of Reporting Person (See Instructions) IN CUSIP No.868526104 13G Page 3 of 5 Pages Item 1(a).Name of Issuer: Supertel Hospitality, Inc. Item 1(b).Address of Issuer's Principal Executive Offices: 1800 West Pasewalk Avenue, Suite 200 Norfolk, NE 68701 Item 2(a).Name of Person Filing: Mark H. Tallman Item 2(b).Address of Principal Business Office, or if None, Residence: P. O. Box 4397 Lincoln, NE 68504 Item 2(c).Citizenship: United States of America Item 2(d).Title of Class of Securities: Common Stock, par value $0.01 per share Item 2(e).CUSIP Number: Item 3.If This Statement is Filed Pursuant to Rule 13d-1(b) or 13d-2(b) or (c), Check Whether the Person is a: (a) || Broker or dealer registered under Section 15 of the Exchange Act. (b) || Bank as defined in Section 3(a)(6) of the Exchange Act. (c) || Insurance company as defined in Section 3(a)(19) of the Exchange Act. (d) || Investment company registered under Section 8 of the Investment Company Act. (e) || An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E). (f) || An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). CUSIP No.868526104 13G Page 4 of 5 Pages (g) || A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h) || A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) || A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act. (j) || A non-U.S. institution in accordance with Section 240.13d-1(b)(1)(ii)(J). (k) || Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Item 4.Ownership. (a)Amount beneficially owned: (b)Percent of class: 9.9% (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote (ii)Shared power to vote or to direct the vote -0- (iii) Sole power to dispose or to direct the disposition of (iv)Shared power to dispose or to direct the disposition of -0- Item 5. Ownership of Five Percent or Less of a Class Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. CUSIP No.868526104 13G Page 5 of 5 Pages Item 10. Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 9, 2012 (Date) /s/ Mark H. Tallman Mark H. Tallman
